*612MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ second motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Because petitioners’ second motion to reopen was filed beyond the 90-day deadline, the BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely and number-barred. See id.
Furthermore, the BIA did not abuse its discretion in finding that petitioners did not qualify for an exception to the timeliness requirement because petitioners failed to establish (1) that they were prejudiced by their prior counsel’s alleged ineffective assistance; and (2) that they were prima facie eligible for the relief to be sought upon reopening.
We have reviewed the record and we grant respondent’s motion for summary disposition because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.